Exhibit 10.11
 
CERTIFICATE
OF
GLOBAL GOLD CORPORATION


This certificate is being given pursuant to Section 6 of Schedule 1 of the
Supplemental Letter, dated as of the date hereof by, among others, Global Gold
Corporation, a Delaware corporation (the “Company”), Consolidated Resources
Armenia, an exempt non-resident Cayman Islands company (“CRA”), Global Gold
Consolidated Resources Limited, a Jersey, Channel Islands private limited
company (“GGCRL”) and GGCR Mining, LLC, a Delaware limited liability company
(“GGCR”), in connection with the Joint Venture Agreement dated as of April 27,
2011 (the “JV Agreement”) between the Company, Global Gold Armenia, LLC, a
Delaware limited liability company (“GGA”), Global Gold Mining, LLC, a Delaware
limited liability company (“GGM”), Mego-Gold, LLC, an Armenian limited liability
company (“MG”) and Getik Mining Company, LLC, an Armenian limited liability
company (“GMC”).


The undersigned, in his capacity as a Chairman and Chief Executive Officer of
the Company, hereby certifies the following on behalf of the Company:
 
 
1.
There has been no modification, suspension, withdrawal, cancellation,
termination or failure to be renewed of any of the Company’s interests,
including mining and exploration rights, licenses and permits in the Touukhmanuk
and Getik deposits (the “Properties”), which has resulted material adverse
effect on the mining and exploration activities at the Properties;



 
2.
There has been no material breach by the Company, GGA, GGM, MG and GMC on any of
its obligations under the JV Agreement which has not been remedied within 30
days of receipt of formal written notice from CRA of such breach;



 
3.
Except for the transfers pursuant to the MG Assignment and Assumption Agreement
dated as of the date hereof by and between the Company, GGM, CRA and GGCR (the
“MG Assignment”), and  the Getik Assignment and Assumption Agreement dated as of
the date hereof by and between the Company, GGM, CRA and GGCR (the “Getik
Assignment”), there has been no actual or proposed change in the direct or
indirect legal or beneficial ownership or control of MG or GMC without the prior
written consent of CRA;



 
4.
The representations and warranties made by the Company in the JV Agreement are
true and not misleading in all material respects;



 
5.
There has been no nationalization, expropriation, insolvency, bankruptcy,
dissolution, winding up, liquidation or any similar event with respect to the
Company, GGA, GGM, MG and GMC that may prevent MG and GMC from carrying on their
business or the mining and exploration activities at the Properties or affecting
any substantial part of the Properties, other assets or business perspectives
thereof.



 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
Pursuant to Section 2.3.7 of the JV Agreement, except as specified in Part B of
Schedule 3 of the MG Assignment and Part B of Schedule 3 of the Getik
Assignment, the Company has taken all necessary steps and secured any required
approvals, including from any regulatory authorities, to effect the transfer of
100% of the GGM’s interest in MG and GMC, and through them also in the
Properties to GGCR Mining, LLC, and such approvals are in full force and have
not been suspended, withdrawn or revoked.



 
7.
The full Initial Consideration (as defined in the JV Agreement) has been
received.







The undersigned has executed this Certificate as of February 19, 2012.






__________________________________________
Name:     Van Krikorian
Title:       Chairman and Chief Executive Officer of
Global Gold Corporation




 
 
 
GGC Certificate Signature Page